        Case 1:18-cv-01551-ESH Document 126 Filed 08/19/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.

                 Plaintiffs,

                          v.
                                                     Civil Action No.18-1551 (ESH)
  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                 Defendants.



                               DEFENDANTS’ STATUS REPORT

       In accordance with the Court’s Order entered on August 13, 2018 (ECF No. 23),

Defendants respectfully submit this bi-weekly status report. The Court’s order requires

Defendants to provide bi-weekly status reports “with any updates regarding [1] the Army’s

policy with respect to administrative separation procedures applicable to DEP and DTP

members, as well as [2] any intention to discharge any DEP or DTP members in accordance with

this policy.” Order (ECF No. 23) at 2.

       1. The Army’s October 26, 2018 policy memorandum (ECF No. 50-1), with regard to

MAVNIs who receive unfavorable MSSRs and/or MSSDs, remains in effect and has not been

changed or otherwise amended.

       2.   In accordance with the Court’s July 31, 2019 Order (ECF No. 123), defendants shall

provide, by August 23, 2019, discovery to plaintiffs’ counsel consisting of unredacted

separation-related files for the first 2 DEPs discharged each month for non-MSSD reasons

between July 1, 2018 and June 30, 2019 and file a status report with the Court regarding the
         Case 1:18-cv-01551-ESH Document 126 Filed 08/19/19 Page 2 of 2



number of former DTP and DEP MAVNIs who received an uncharacterized discharge after

being sent to basic training and/or entering active duty.

       3. As of the date of this report, the Army has not initiated any administrative separations

pursuant to the October 26, 2018 policy memorandum (ECF No. 50-1).

Dated: August 19, 2019                        Respectfully submitted,

                                              JESSIE K. LIU
                                              D.C. Bar # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN
                                              D.C. Bar # 924092
                                              Chief, Civil Division


                                      By:            /s/________________________
                                              JEREMY A. HAUGH
                                              Special Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2574
                                              Jeremy.Haugh@usdoj.gov


                                              Attorneys for Defendant




                                                 2
